09/15/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0336



                             No. DA 21-0336

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

GINA DELIGHT KRUEGER,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 22, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 15 2021